Citation Nr: 1439547	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  12-01 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus with hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 2007 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to a compensable evaluation.  A January 2012 rating decision of the RO in Newark, NJ subsequently increased the evaluation to 10 percent.


FINDING OF FACT

Bilateral pes planus with hallux valgus has been characterized by pain, low arches on and off weight bearing, and slight deviation of the great toes.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for bilateral pes planus with hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5010-5276 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in December 2009 fully satisfied the duty to notify provisions of the VCAA.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records, and the Veteran had a VA examination in March 2010.  Findings from the examination report and a May 2010 addendum are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not asserted that his disability has increased in severity since the 2010 VA examination.  Rather, he merely asserts that he "can assume it will only get worse with time."  Additionally, neither the Veteran nor his representative has asserted that he receives treatment for increased symptoms or impairment.  Accordingly, an additional VA examination is not warranted.  VAOPGCPREC 11-95.

Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

II.  Increased Evaluations 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2013).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2013).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

Diagnostic Code 5277 provides ratings for bilateral weak foot.  For symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, the underlying condition is to be rated, with a minimum rating of 10 percent.  38 C.F.R. § 4.71a. 

Diagnostic Code 5278 provides ratings for acquired claw foot (pes cavus).  Acquired claw foot with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under metatarsal heads, bilateral or unilateral, is rated 10 percent disabling.  Acquired claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads, is rated 20 percent disabling for unilateral involvement, and 30 percent disabling for bilateral involvement.  Acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity, is rated 30 percent disabling for unilateral involvement, and 50 percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.

Diagnostic Code 5279 provides a 10 percent disability rating for anterior metatarsalgia (Morton's disease), whether unilateral or bilateral.  38 C.F.R. 
§ 4.71a. 

Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux rigidus is to be rated as severe hallux valgus.  A Note to Diagnostic Code 5281 provides that the rating for hallux rigidus is not to be combined with claw foot ratings.  38 C.F.R. § 4.71a.

Diagnostic Code 5282 provides ratings based on hammer toes.  Unilateral hammer toe of all toes, without claw foot, is rated 10 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5283 provides ratings based on malunion or nonunion of tarsal or metatarsal bones.  Moderate malunion or nonunion of tarsal or metatarsal bones is rated 10 percent disabling; moderately severe malunion or nonunion of tarsal or metatarsal bones is rated 20 percent disabling; and severe malunion or nonunion of tarsal or metatarsal bones is rated 30 percent disabling.  A Note to Diagnostic Code 5283 provides that malunion or non-union of tarsal or metatarsal bones with actual loss of use of the foot is rated 40 percent disabling.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The Veteran had a VA examination in March 2010.  During the examination, the Veteran reported experiencing intermittent bilateral foot pain, swelling, stiffness, fatigability, weakness, and lack of endurance.  The symptoms occurred while standing and walking.  Excessive activity caused flare-ups and occurred one to three times a month, and lasted two to seven days.  He used an orthotic insert to alleviate foot pain.  The response was fair.

On examination there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing.  The Veteran's feet did not have a skin or vascular foot abnormality, and there was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  Both feet had a low arch on and off weight bearing, which was suggestive of early or mild pes planus with a slight deviation of the great toes and was likely an early asymptomatic bunion deformity.  The Veteran's gait was significant for a slight medial bulging of the talar head and weight-bearing line medial to the great toe bilaterally, which was suggestive of early pes planus.  X-rays of the feet showed no evidence of an acute displaced fracture or dislocation.  There was minimal hallux valgus deformity associated with minimal degenerative joint disease in the first metatarsophalangeal joints.

In a May 2010 examination report addendum, the examiner diagnosed the Veteran with early pes planus, hallux valgus, and degenerative joint disease.  The examiner noted that the objective physical examination was essentially benign and did not correlate with the severity of the objective symptoms.  The x-rays and physical findings correlated.  The Veteran was essentially asymptomatic, and his functional ability was not impaired.   

The Veteran wrote in his July 2010 Notice of Disagreement that he had recurring pain around the right great toe.  It was worse some days than others, and he noticed it when he walked a lot.

The criteria for the assignment of a rating in excess of 10 percent are not met under Diagnostic Code 5010.  The evidence does not show that the Veteran experiences occasional incapacitating episodes as a result of his bilateral foot disability.  See 38 C.F.R. § 4.71a.  While the Veteran reported flare-ups during which he had to rest, the VA examiner found that the Veteran's bilateral foot disability presented no more than a mild effect on his activities of daily living.  In addition, the examiner found that Veteran was essentially asymptomatic on examination and that the Veteran was vague in his description of symptoms.  As such, the presence of incapacitating episodes has not been established.

The record also does not show evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, so as to warrant an increased rating under Diagnostic Code 5276.  The July 2010 VA examination report does not show marked deformity.  Additionally, although the Veteran complained of pain and swelling, examination revealed no evidence of painful motion or swelling.  Therefore, the criteria for an increased evaluation based on flatfoot are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The record does not show that the Veteran has bilateral weak foot, claw foot (pes cavus), Morton's Disease, hallux rigidus, hammer toes, malunion or nonunion of the tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, and 5283 are not applicable.  See 38 C.F.R. § 4.71a.  While the Veteran has been diagnosed with hallux valgus, it has not been operated with resection of the metatarsal head and is not equivalent to amputation of the great toe.  Therefore, a compensable evaluation is not available under Diagnostic Code 5280.  See id.  The record, including the VA examination report, does not show other foot injuries that would warrant an evaluation under Diagnostic Code 5284.  See id.

In accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca, the Board has considered the Veteran's pain, swelling, weakness, and excess fatigability.  As discussed above, at the July 2010 VA examination, the Veteran reported fatigability, weakness, lack of endurance, and flare-ups that were caused by excessive activity, occurred one to three times a month, and lasted two to seven days.  However, the Veteran's examination findings did not correlate with his reported symptoms.  The examiner noted that the Veteran's examination was essentially benign.  In this regard, the objective evidence is of more probative value that the Veteran's subjective complaints.  Additionally, the objective evidence establishes that even though the Veteran has bilateral foot pain and some instability, there was no more than a mild effect on some daily activities.  As such, the currently assigned 10 percent evaluation contemplates the Veteran's subjective complaints and the documented objective findings.  The assignment of a rating in excess of 10 percent is not warranted at any time during the course of the appeal.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the severity of the Veteran's bilateral pes planus with hallux valgus, and notes that the rating criteria of Diagnostic Code 5276 considers pain.  See 38 C.F.R. § 4.71a.  In addition, none of the Veteran's service-connected disabilities, left and right shoulder strain, lateral laxity of the right knee, bilateral pes planus with hallux valgus, tinnitus, low back strain, and small meniscal tear of the right knee, have caused marked interference with employment or frequent periods of hospitalization on a singular basis or in combination.  The rating criteria are therefore adequate, and referral for consideration of an extraschedular rating is not warranted.

In light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected bilateral pes planus with hallux valgus, as the Court indicated can be done in this type of case.  Based upon the record, there has been no discernible period when the disabilities on appeal been more disabling than as currently rated. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, however, the record does not reflect he is unemployable due to his service-connected disabilities, including bilateral pes planus with hallux valgus.  While the record shows that there may be some interference with some job related activities, there is no cogent evidence of unemployability and thus consideration of a TDIU is not warranted.

Because the evidence preponderates against the claim for an initial evaluation in excess of 10 percent for bilateral pes planus with hallux valgus, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An initial evaluation in excess of 10 percent for bilateral pes planus with hallux valgus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


